[Cite as Palmer v. Jeffreys, 129 Ohio St.3d 387, 2011-Ohio-4058.]




             PALMER, APPELLANT, v. JEFFREYS, WARDEN, APPELLEE.
       [Cite as Palmer v. Jeffreys, 129 Ohio St.3d 387, 2011-Ohio-4058.]
Habeas corpus — Failure to attach copy of commitment papers — Adequate
        remedy in ordinary course of law — Writ denied.
   (No. 2011-0639 — Submitted August 8, 2011 — Decided August 17, 2011.)
       APPEAL from the Court of Appeals for Ross County, No. 11CA3220.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Atropin Palmer, for a writ of habeas corpus to compel his
release from prison. As the court of appeals correctly held, Palmer’s petition is
“fatally defective” and subject to dismissal because he failed to attach a copy of
his commitment papers. State ex rel. Jones v. Bradshaw, 123 Ohio St.3d 444,
2009-Ohio-5586, 917 N.E.2d 268, ¶ 1. Moreover, habeas corpus “is not available
to challenge the validity of a charging instrument.” Shroyer v. Banks, 123 Ohio
St.3d 88, 2009-Ohio-4080, 914 N.E.2d 368, ¶ 1. Palmer had adequate remedies
in the ordinary course of law to raise his defective-indictment claim. Howard v.
Randle, 95 Ohio St.3d 281, 2002-Ohio-2122, 767 N.E.2d 268, ¶ 6. We also deny
Palmer’s motion to strike appellee’s brief.
                                                                    Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                  __________________
        Atropin Palmer, pro se.
        Michael DeWine, Attorney General, and Stephanie Watson, Assistant
Attorney General, for appellee.
                               ______________________